DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered. Claims 1-9 and 11-17 are pending.
 Response to Arguments
Applicant’s arguments filed 07/26/2021 with respect to amended claim 1 have been fully considered and are persuasive. Examiner agrees Weitzner fails to disclose a single rail being independently couplable to proximal portions of said first device and said second device, wherein the linear actuator is motorized as now required by amended claim 1. Therefore, the 102(a)(1) rejection of claims 1, 2, 6-12, and 15-21 by Weitzner has been withdrawn and upon further consideration, new grounds of rejection have been set forth below. 
Claim Objections
Claim 3 is objected to because of the following informalities: a typographical error. Claim 3 should be amended as follows: “and a second motor pack attachable to a proximal end of said second device.” Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 11, 12, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devengenzo et al. (US Pub. No. 2007/0137371).
Regarding claim 1, Devengenzo discloses a system for minimally invasive procedures (for example, see paragraph 33) comprising: (a) a first device (cannula 110) having an elongated body including a first lumen (lumen through which device 5 passes) having a distal opening (such that the distal end of device 5 can pass out of 110 to manipulate/treat tissue; see also for example, see Figures 5E1), at least a portion of said elongated body being steerable (entire device 110 is moved into different positions and orientations via manipulator 8, thus at least a portion of its elongated body is steerable as claimed; for example, see Figure 5A and paragraph 53); (b) a second device (5) being positionable within said first lumen with a distal portion thereof protruding from said distal opening (for example, see Figure 5E1 illustrating 5 being inserted through 110 and paragraph 35 describing device 5 being used to manipulate tissue, thus the distal portion protrudes from the distal opening of 110 in order to manipulate tissue; see also paragraph 44 describing the different tools that may be utilized); and (c) a support frame (8; for example, see Figure 1) and a single rail (100 is a means by which device 5 linearly travels, thus is considered a rail as claimed; for example, see Figures 5A-7) being independently couplable to proximal portions of said 
Regarding claim 2, Devengenzo discloses said distal portion of said second device (5) is steerable (the entire device 5 is moved into different positions and orientations via manipulator 8, thus its distal portion is steerable as claimed; for example, see Figure 5A and paragraph 53).
Regarding claim 6, Devengenzo discloses said elongated body is positionable within a body cavity/lumen of a subject through an access site (surgical incision sites in a patient’s body; for example, see paragraph 45; see also paragraph 33 describing the tool system is used for minimally invasive surgery).
Regarding claim 7, Devengenzo discloses said second device (5) includes a second lumen having a distal opening (for example, suction irrigation tools have lumens and distal openings for suction and irrigation and catheters have lumens and distal openings for passage of instruments therethrough; see for example, paragraph 44).
Regarding claim 11, Devengenzo discloses said second device (5) includes a tool (end effector) attached to said distal portion (for example, see paragraph 44 describing the variety of tools that may be utilized).

Regarding claim 15, Devengenzo discloses said support frame (8) is attachable to a bed or a floor stand (for example, see Figures 1-2B illustrating 8 being attached to floor stand 6).
Regarding claim 17, Devengenzo discloses said first device (110) includes an irrigation lumen and a suction lumen (for example, see paragraph 44 describing suction irrigation tools may be utilized, wherein suction irrigation tools comprise lumens for suction and irrigation).
	 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 3-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Devengenzo et al. as applied to the claims above, and further in view of Sniffin et al. (US Pub. No. 2012/0253325).
Regarding claims 3-5, Devengenzo discloses the claimed invention except for a first motor pack attachable to a proximal end of said first device configured for steering at least a portion of the elongated body and a second motor [pack] attachable to a proximal end of said second device configured for steering the distal portion of the second device. Sniffin also discloses a system for treating tissue comprising a first device (cannula 230; for example, see Figure 3). Sniffin teaches the first device (230) is steerable via articulation linkages (232) positioned along at least a portion of the elongated body of the first device (for example, see Figure 3 and paragraph 24), and further teaches the use of a first motor pack (224) attachable to the proximal end of the first device (for example, see Figure 3), wherein the first motor pack (224) is configured for steering at least a portion of the elongated body of the first device (the portion containing the articulation linkages, wherein a “motor” is a power unit that generates motion by converting electrical energy into mechanical energy, thus motor pack 224 is configured for steering at least a portion of the elongated body of the first device 230 in combination with the disclosed joystick controller, battery, processor, and electronic circuitry in the handle assembly 24; for example, see paragraphs 8, 9, and 24 describing the first device 230 being steerable by modular handle assembly 220, which includes motor pack 224). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided at least a portion of Devengenzo’s elongated body with articulation linkages and have provided Devengenzo’s system with a first motor pack attachable to the proximal end of the first device configured for steering said at least a portion of the elongated body as taught by 
	Furthermore, Devengenzo discloses the second device may include a variety of different devices for different surgical applications (for example, see paragraph 44). Therefore, it would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the distal portion of Devengenzo’s second device with articulation linkages and have provided Devengenzo’s system with a second motor pack attachable to the proximal end of the second device configured for steering the distal portion of the second device as taught by Sniffin. Doing so would have allowed the user to steer the second device into different shapes as needed to ease tissue manipulation/treatment for different intended surgical applications.
Regarding claim 16, Devengenzo discloses a variety of controls for manually steering the first device including, but not limited to, joysticks (for example, see paragraph 6 describing hand input devices such as hand-held wrist gimbals, joysticks, exoskeletal gloves or the like). Devengenzo fails to illustrate the disclosed controls, thus fails to disclose specifically a control knob for manually steering the first device, which includes at least a portion of its elongated body. However, Sniffin also discloses a joystick controller (222) for manually steering the device (for example, see Figure 3 and paragraph 24). Sniffin teaches the joystick controller (222) is in the form/shape of a knob (for example, see Figure 3). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Devengenzo’s joystick for manually steering the first device, which includes at .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Devengenzo et al. as applied to claims 1 and 7 above, and further in view of Weitzner et al. (US Pub. No. 2008/0188868).
Devengenzo discloses the claimed invention, wherein the second device may include a variety of different devices for different surgical applications (including catheters which are known in the art to include lumens and distal openings for passage of instruments therethrough; for example, see paragraph 44). Devengenzo fails to disclose a third device having a tool at a distal end thereof, said third device being positionable within said second lumen with said tool protruding from said distal opening of said second lumen, wherein said tool is a grasper, needle, or a snare. Weitzner also discloses a system for minimally invasive procedures comprising a catheter (25’; for example, see Figures 123A-123D). Weitzner teaches the catheter (25’) comprises a lumen and a distal opening (for example, see Figures 123A-123D), and further teaches a device having a tool (502) at a distal end thereof (for example, see Figures 123A-123D), the device being positionable within the lumen of the catheter (25’) with said tool (502) protruding from the distal opening of the catheter lumen (for example, see Figures 123A-123D), wherein said tool is a grasper, needle, or a snare (grasper; for example, see Figures 123A-123D). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Devengenzo’s second device (catheter) as taught by Weitzner, and further have .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Devengenzo as applied to claim 1 above, and further in view of Wiltshire et al. (US Pub. No. 2004/0138529).
	Devengenzo discloses the claimed invention except for wherein said at least said portion of said elongated body includes at least two independently steerable regions. Wiltshire also discloses a system for minimally invasive procedures (for example, see paragraph 5) comprising a first device (10) having an elongated body (20; for example, see Figures 8A-8C). Wiltshire teaches at least a portion of the elongated body (20) is steerable (for example, see paragraph 82) and includes at least two independently steerable regions (90 and 92; for example, see paragraphs 97-98). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided at least a portion of Devengenzo’s elongated body with at least two independently steerable regions as taught by Wiltshire. Doing so would have facilitated advancement to desired locations within the body (for example, see paragraph 97).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Devengenzo et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached Monday-Thursday 4:30 AM - 2:30 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 16, 2022